Citation Nr: 1720213	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran's Brother


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Navy from January 1962 to June 1965. The Veteran died in 2007 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Philadelphia, Pennsylvania, Regional Office (RO). In July 2016, the appellant was afforded a hearing at the VA Central Office before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain records about the Veteran's service. The case is REMANDED for the following action:

1.  Send the appellant a letter asking her to submit (1) any further information not currently of record indicating that the Veteran was exposed to herbicides as alleged. 

2.  Associate with the file any service personnel and service treatment records not already of record.

3.  Research all appropriate sources to determine:
	
 (1) whether the USS Ranger (CVA 61) port -called in Vietnam during the Veteran's assignment for the period from October 12, 1962 to June 17, 1965 and if so, what dates; 
 
 (2) whether Naval personnel records exist to substantiate the Appellant's assertion that the Veteran served on the ground or in the brown water in Vietnam, including whether he was attached or assigned to an Australian platoon or was otherwise in the landmass or inland waters of Vietnam - if so, obtain such records.  

5.  Readjudicate the issue on appeal, including any appropriate medical development, if deemed necessary. If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




